Name: Regulation (EEC) No 59/74 of the Commission of 9 January 1974 supplementing Regulations (EEC) No 2637/70 and (EEC) No 2645/70 in particular by the insertion of an additional condition necessary for the issue of an export licence for sugar produced in excess of the maximum quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 74 Official Journal of the European Communities No L 8 / 15 REGULATION (EEC) No 59/74 OF THE COMMISSION of 9 January 1974 supplementing Regulations (EEC) No 2637/70 and (EEC) No 2645/70 in parti ­ cular by the insertion of an additional condition necessary for the issue of an export licence for sugar produced in excess of the maximum quota rather than the date of issue of the licence, and whereas it is also necessary to specify the spot price to be taken into account when on the indicated date there is no quoted spot price ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The following Article 31a shall be inserted in Regula ­ tion (EEC) No 2637/70 : 'Article 31a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/ 67/EEC0 of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 1 928 /73 (2 ), and in particular Articles 1 1 ( 2) and 25 (3 ) thereof ; Whereas Community rules include precise provisions in respect of sugar produced by a manufacturer in excess of his maximum quota ; whereas it is implicit in the purpose of the said rules that the sugar can be exported only when that sugar has actually been produced in excess of the maximum quota ; whereas, in order to facilitate controls by the Member States , it seems advisable to provide that an export licence may be issued only after the manufacturer has furnished proof that the sugar concerned has actually been produced ; whereas accordingly it is necessary to supplement Commission Regulation (EEC) No 2637/70 (3) of 23 December 1 970 on special detailed rules for the application of the system of import and export licences and advance-fixing certificates for agri ­ cultural products , as last amended by Regulation (EEC) No 2926/73 (4 ), and Commission Regulation (EEC) No 2645/70 ( 5 ) of 28 December 1970 on the provisions applicable to sugar produced in excess of the maximum quota , as amended by Regulation (EEC) No 458/73 ( 6) ; Whereas Article 33 (2) of Regulation (EEC) No 2637/70 specifies the amounts to be taken into account when calculating the amount of the security forfeited and whereas those provisions take into account under certain conditions the spot prices quoted on specific dates on the London Exchange and on the Paris Bourse ; Whereas, for the licences issued in connection with a contract awarded pursuant to an invitation to tender for export, it is more in harmony with the objective pursued that the date to be taken for the purpose of calculating the amount of the security forfeited must be the closing date for the submission of tenders An export licence can be issued for the sugar referred to in Article 31 only after the sugar manu ­ facturer in question has provided the competent body with proof that the quantity for which the licence is requested or an equivalent quantity has actually been produced in excess of the maximum quota for the undertaking concerned, account being taken of any quantities carried forward to the marketing sugar year in question .' Article 2 The following shall be added to Article 33 (2) (c) of Regulation (EEC) No 2637/70 : 'However, in the case of an export licence for raw and white sugar issued in connection with a contract awarded pursuant to an invitation to tender, the spot prices quoted as the case may be on the London Exchange or on the Paris Bourse on the date of their issue and referred to in the first and in the second indent shall be considered as the spot prices quoted on the closing date for the submission of tenders . When on the date as specified in the first and in the second indent one of the spot prices is not quoted, that price shall be replaced by the corresponding last quoted spot price .' (') OJ No 308 , 18 . 12 . 1967 , p . 1 . ( 2 ) OJ No L 199 , 19 . 7 . 1973 , p . 7 . (3 ) OJ No L 283 , 29 . 12 . 1970 , p . 15 . (4 ) OJ No L 299 , 27 . 10 . 1973 , p . 39 . (5 ) 0 | No L 283 , 29 . 12 . 1970 , p . 48 . ( o) OJ No L 53 , 26 . 2 . 1973 , p . 16 . No L 8/ 16 Official Journal of the European Communities 10 . 1 . 74 Article J Article 4 In Article 2 (2) (a) of Regulation (EEC) No 2645/70 the words 'Article 31 ' shall be replaced by the words 'Articles 31 and 31a '. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1974 . For the Commission The President Francois-Xavier ORTOLI